Citation Nr: 1141619	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected low back disorder.

2.  Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected anxiety disorder not otherwise specified.

3.  Entitlement to a compensable initial rating for the Veteran's service-connected residuals of a nasal fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2002 to July 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In a February 2010 rating decision, the noncompensable evaluations assigned for the Veteran's service-connected low back and anxiety disorders were increased to 10 percent and 30 percent respectively, effective for the entirety of the period on appeal.  However, these increases do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims on those issues they remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  At no point during the period on appeal has the Veteran's service-connected low back disorder been manifested by forward flexion limited to 60 degrees or less, a combined range of motion limited to 120 degrees or less, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, any form of ankylosis or any incapacitating episodes.  

2.  During the entirety of the period on appeal the Veteran's service-connected anxiety disorder has been productive of occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as sleep disturbance, depressed mood, anxiety; and GAF scores of 50 to 65. 

3.  At no point during the period on appeal has the Veteran's service-connected residuals of a nasal fracture been shown to have resulted in a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected anxiety disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2011).

3.  The criteria for a compensable disability rating for the Veteran's service-connected residuals of a nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6502 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in September 2006 and August 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  However, the Board notes that the Veteran's increased rating claims originates from the grant of service connection for those disabilities and that Vazquez-Flores is therefore inapplicable.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered a diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to initial rating in excess of 10 percent for his service-connected low back disorder and an initial rating in excess of 30 percent for his service-connected anxiety disorder.  He has also claimed entitlement to a compensable initial rating for his service-connected residuals of a nasal fracture.  Essentially, the Veteran contends that the evaluations he has been assigned for these conditions do not accurately reflect their severity.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for the disorders at issue in September 2006.  In a May 2007 rating decision the RO granted entitlement to service connection for those disorders and assigned noncompensable ratings for each, effective from July 22, 2006, the day after the Veteran's release from active service.  The Veteran submitted a Notice of Disagreement (NOD) with the ratings assigned in June 2007.  The RO issued a Statement of the Case (SOC) in June 2008, and in July 2008 the Veteran filed a Substantive Appeal (VA Form 9).  Accordingly, those issues are now before the Board.  The Board does note that in a May 2010 rating decision the RO granted entitlement to rating of 10 percent for the Veteran's service-connected low back disorder and a rating of 30 percent for the Veteran's service-connected anxiety disorder, effective for the entirety of the appeal period.  However, as these increases do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims on those issues, they remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

For each of the claims enumerated below, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record indicates that the Veteran is currently working, and there is no allegation that his service-connected disorders have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   


Low Back Disorder

As noted above, the Veteran has claimed entitlement to an initial rating in excess of 10 percent for his service-connected low back disorder.  The Veteran's service-connected low back disorder has been rated under 38 C.F.R. § 4.119.  The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The relevant evidence of record includes VA treatment records and VA examination reports.  VA treatment records indicate that the Veteran was provided a deployment and environmental health examination in October 2006.  That report indicates that the Veteran was treated for intermittent low back pain following in-service exposure to a blast wave when his vehicle struck a land mine.  Physical examination revealed normal gait and posture.  The Veteran did display slight guarding of his low back when standing from a seated position or sitting from a standing position.  The examiner's assessment included mild intermittent low back strain.  

The Veteran was first afforded a VA fee-based examination in support of his claim in October 2006.  During that examination the Veteran reported that he had been suffering from a low back condition characterized by stiffness in the lower back for approximately a year.  He also reported pain that is constant, localized and both aching and cramping in nature.  He stated that the pain is an 8 out of 10, that it can be elicited by physical activity, and that it is relieved by rest and medication.  He reported that his back condition does not cause incapacitation.  The examiner determined that functional impairment was limited due to pain and stiffness.  Physical examination revealed that the Veteran's posture and gait were within normal limits and that the Veteran did not require an assistive device for ambulation.  There was no evidence of radiating pain on movement, tenderness or muscle spasm.  Straight leg raising test was negative bilaterally and there was no ankylosis indicated.  Range of motion studies revealed flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees and left rotation to 30 degrees.  The examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position and symmetry in appearance.  Symmetry of spinal motion and normal curvature of the spine were also noted.  The examiner noted that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement and found that sensory and motor function were within normal limits.  Radiographic imagery from that time also revealed findings within normal limits.  The examiner diagnosed the Veteran with lumbar strain currently in remission.  

Subsequent VA treatment records from November 2007 indicate that the Veteran report having sharp pain to the left buttocks and posterior leg approximately once a week, with occasional numbness of the left foot.  Physical examination revealed that the Veteran's back was tight with tenderness at the sciatic notch.  

In April 2010 the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran reported low back pain midline posterior.  Physical examination revealed no swelling or edema.  Crepitus was negative.  Range of motion studies were normal, revealing flexion to 90 degrees, extension to 30 degrees, bilateral lateral bending to 30 degrees and bilateral lateral rotation to 30 degrees.  The examiner noted that there was no limited motion, painful motion, weakness, lack of endurance or lack of coordination, even on repeated testing.  Muscle power of the left and right paravertebral muscles was normal.  On palpation, there was no localized pain, contracture or spasm of the lumbosacral muscles.  Straight leg raising test was negative bilaterally and sensation to touch was normal bilaterally.  The examiner diagnosed the Veteran with residuals of a sprain of the lumbosacral spine.  Radiographic imagery was negative for degenerative disc disease, compression fracture, spondylosis or spondylolisthesis.  In an addendum the examiner stated that there was no change from the Veteran's previous VA examination with regard to his lumbosacral spine.  

The evidence of record reflects that a rating in excess of 10 percent for the Veteran's service-connected low back disorder is not warranted for any time during the appeal period.  Specifically, the medical evidence does not demonstrate that forward flexion of the Veteran's thoracolumbar spine was limited to 60 degrees or less.  Furthermore, the evidence does not indicate a combined range of motion of the thoracolumbar spine of less than 120 degrees, or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reverse lordosis or abnormal kyphosis.  Additionally, the Veteran's symptoms of pain, weakness, fatigability, instability and weight-bearing were not severe enough to cause impairment warranting a higher rating, even when accounting for symptoms during flare-ups.  

The Board does acknowledge that the Veteran has chronic low back pain, and thus recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These additional limitations are taken into consideration by the ratings assigned, and even accounting for that limitation the Veteran's degenerative disc disease does not warrant a higher evaluation.  In so finding, the Board notes that the May 2010 VA examiner specifically noted that there was no painful motion.  

In addition to the rating assigned for orthopedic manifestations of the Veteran's low back disorder, the regulations also mandate that separate ratings should be considered for any associated objective neurologic abnormalities of the disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  The Board acknowledges that in his June 2007 Notice of Disagreement (NOD) the Veteran reported sciatic nerve involvement associated with his low back disorder, but VA examiners have consistently determined that the Veteran does not have any neurological manifestations associated with his service-connected back disorder and there is no objective evidence of any such abnormalities.  Accordingly, a separate rating is not warranted for neurologic abnormalities.  

Finally, the Board notes that a higher rating of 20, 40 or 60 percent may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, of at least 4 weeks but less than 6 weeks during the past 12 months, or of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  As noted above, there is no evidence that a physician has ever ordered bed rest due to the Veteran's back problems.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability have at any point exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

A preponderance of the evidence is against a rating in excess of 10 percent for any time during the appeal period.  Accordingly, the benefit-of-the-doubt doctrine does not apply and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).

Anxiety Disorder

The Veteran has also claimed entitlement to an initial rating in excess of 10 percent for his service-connected anxiety disorder.  Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

The Veteran's service-connected anxiety disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413.  Diagnostic Code 9413 provides that a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions or recent events). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
	
A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In addition, a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoiding friends, neglecting family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well (has some meaningful interpersonal relationships).  

The relevant evidence of record includes VA treatment records and VA examination reports.  VA treatment records indicate that the Veteran was provided a deployment and environmental health examination in October 2006.  During that examination the Veteran reported that he began having problems with irritability, affect lability and feelings of rage following his third deployment.  He reported some vigilance, but stated that he has not had nightmares or other distressed awakenings.  He also denied having anxiety or panic episodes.  He reported having a few incidents of yelling at people because of minor careless behaviors on their part.  

The Veteran was first afforded a VA fee-based examination in support of his claim in October 2006.  During that examination the Veteran stated that he currently has hypervigilance, sleep disturbance, irritability, impatience and anxiety.  He denied any symptoms consistent with psychosis, mania, hypomania or clinical depression.  He denied a history of suicidal or homicidal ideation.  He denied panic symptoms including shortness of breath and tachycardia.  He reported that he has never used psychotrophic medication for his mental health symptoms.  The examiner noted that the Veteran was not receiving any treatment for his psychiatric condition, that he had not received any such treatment within the previous year and that he had not been admitted to the hospital for psychiatric reasons.  The examiner also noted that the Veteran had not had any legal problems since service and that he had started college classes in September 2006.  The Veteran reported that his work relationships were good.  With regard to the Veteran's in-service trauma, the examiner determined that the Veteran was not having any symptoms of re-experiencing or avoidance behavior, but that the Veteran did have some increased arousal and difficulty falling or staying asleep.  The Veteran also reported persistent irritability and outbursts of anger, usually occurring when he is in traffic.  Persistent hypervigilance was also noted.  Mental status examination revealed that the Veteran's orientation was within normal limits and that his appearance, hygiene and behavior were appropriate.  Mood and affect were normal and communication, speech and concentration were within normal limits.  The examiner noted that panic attacks were absent and that there was no suspiciousness, delusional history or hallucinations.  Obsessional rituals were absent.  The examiner stated that the Veteran's thought processes were appropriate, that judgment was not impaired, that abstract thinking was normal and that memory was within normal limits.  She diagnosed the Veteran with an anxiety disorder not otherwise specified and determined that the Veteran did not meet the diagnostic criteria for posttraumatic stress disorder.  A GAF score of 65 was assigned.  The examiner concluded by stating that the Veteran did not have any difficulty performing activities of daily living and that his psychiatric symptoms were not enough to interfere with social and occupational functioning or to require continuous medication.  

In his July 2008 Substantive Appeal (VA Form 9) the Veteran stated that he doesn't get enough sleep.  He reported that there are times when he simply wants to destroy things and other times when he does not want to do anything.  He also stated that he has trouble with his memory and that this frustrates him even more.  

Subsequent VA treatment records from November 2007 indicate that the Veteran reported distressed awakenings, aggressiveness while sleeping, night sweats, flashbacks, avoidance behavior, hyperarousal and exaggerated startle reflex and some anxiety.  The examiner diagnosed the Veteran with anxiety and depression and prescribed medication.  

VA treatment records from October 2009 indicate that the Veteran had recently moved and was being evaluated for his anxiety disorder at the McHenry VA Community Based Outpatient Clinic.  At that time the Veteran reported decreased sleep, exaggerated startle reflex, irritability, avoidance of authority, depressed mood and chronic anger.  The examiner noted that the Veteran had stopped taking his prescribed medication.  The Veteran stated that he has a lot of rage and anger towards people in general, and that he angers easily and feels assaultive easily.  He stated that thinking about his family stops him from assaulting anyone.  The Veteran reported that he drinks most of the time when he is not working.  On mental status examination the examiner noted that the Veteran was alert, oriented, attentive and made good eye contact.  The examiner stated that the Veteran was angry, sat tensely and was mildly agitated.  She noted that along with anger the Veteran's underlying mood was depressed, and that he got tearful at times when talking about certain events.  The Veteran had full range of affect.  There was increased tone in rate with swearing, but no pressure.  No over suicidal or homicidal ideation was noted and there was no delusions or hallucinations.  The examiner stated that the Veteran's cognition, insight and judgment were adequate, but just barely.  The examiner diagnosed the Veteran with a mood disorder, posttraumatic stress disorder and alcohol abuse, and assigned a GAF score of 50.  Medication was prescribed.  

During a January 2010 VA examination in support of the Veteran's claim of entitlement to service connection for residuals of a traumatic brain injury the examiner noted that the Veteran suffered from mild memory loss, such as difficulties following conversations, remembering names of new acquaintances and misplacing items.  Judgment was normal.  The examiner noted that the Veteran's social interactions were routinely appropriate.  The Veteran reported that he had become more isolative.  Orientation, motor activity and visuospatial orientation were also normal.  The examiner stated that the Veteran's subjective symptoms do not interfere with his work or instrumental activities of daily living.  The examiner further noted that the Veteran's neurobehavioral effects include irritability, impulsivity, occasional lack of motivation, apathy and lack of empathy.  The Veteran also reported moodiness, lack of cooperation, inflexibility and episodes of belligerence.  

In March 2010 the Veteran was afforded an additional VA examination in support of his claim.  The examiner noted that the Veteran had been assigned a GAF score of 57 in January 2010 and that he was being seen monthly for medication management and counseling.  Mental status examination revealed that the Veteran was fully alert, oriented in all spheres, casually dressed and appropriately groomed.  Eye contact was good and the Veteran's speech was normal in rate, rhythm and volume, with content logical and goal directed.  The examiner noted that the Veteran constantly tapped his knee while sitting, that his mood was labile and that his affect was somewhat constructed.  No hallucinations or delusions were indicated.  The Veteran reported that he had some suicidal thoughts when by himself, but no attempts.  He also stated that when people irritate him he thinks "about how easy it would be to kill them, cut their throats [and] beat them to a blood pulp," but the examiner noted that there were no incidents of assaultive behavior.  With regard to cognitive and memory deficits the examiner noted that the Veteran forgets day to day items.  The Veteran's insight was good and his judgment was fair to good.  The examiner noted that the Veteran goes to bed from 9:30 PM to 6:00 AM, but that he has poor quality sleep, waking up in a cold sweat, having strange dreams and being physical violent while asleep.  The Veteran also reported experiencing flashbacks at least a few times a week.  Irritability, poor sleep, hypervigilance, avoidance behavior and depression were also indicated.  The examiner stated that on review of the Veteran's records it appeared that the Veteran was responding well to medication and was having less acute problems with irritability and anger.  The examiner state the Veteran has posttraumatic stress disorder, and that that condition, along with the Veteran's alcohol abuse and cognitive disorder taken together explain the range of symptoms displayed.  The examiner noted that the Veteran's anxiety symptoms appear to be part of his posttraumatic stress disorder and are subsumed thereby.  He stated that there is a mild level of psychosocial impairment, particularly evidenced by arousal symptoms and difficulty managing irritability.  A GAF score of 60 was assigned.  VA treatment records from May 2010 indicate that the Veteran had begun working a second job, which he felt had been helpful to his mood.  

After a thorough review of the evidence, the Board has determined that the Veteran's anxiety disorder has not been manifested by symptomatology beyond that contemplated by a 30 percent rating.  As noted above, a 30 percent rating is warranted where symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130.  To receive the next higher disability rating of 50 percent the evidence must show symptoms resulting in occupational and social impairment with reduced reliability and productivity.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

The record shows that the Veteran's anxiety disorder has been manifested by sleep difficulties, depressed mood, irritability, hypervigilance, avoidance behavior, and GAF scores of 50 to 65.  While this shows that the Veteran has met some of the criteria for a 50 percent rating, in that he has disturbances in mood, overall, the severity of the Veteran's anxiety disorder does not warrant a 50 percent rating.  None of the evidence of record indicates that the Veteran has experienced panic attacks more than once a week, that he has difficulty understanding complex commands, that he has impaired judgment, or that he has difficulty establishing and maintaining effective work and social relationships.  

The Board does acknowledge that the Veteran has been noted to have memory problems.  However, those symptoms have been compensated for under the 10 percent rating in effect for the Veteran's service-connected residuals of traumatic brain injury.  

In sum, the Board has considered the Veteran's symptoms, but finds that they do not produce such disability as to result in occupational and social impairment with reduced reliability and productivity.  Rather, they more closely approximate a disability productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See Mauerhan, 16 Vet. App. 436. 

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's anxiety disorder is manifested by impairment in social and occupational functioning but that impairment is contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the preponderance of the evidence is against a rating in excess of 30 percent for any time during the appeal period.  Accordingly, the benefit-of-the-doubt doctrine does not apply and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).

Residuals of a Nasal Fracture

Finally, the Veteran has also claimed entitlement to a compensable initial rating for his service-connected residuals of a nasal fracture.  The Veteran's service-connected residuals of a nasal fracture have been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under Diagnostic Code 6502 [Septum, nasal deviation of: Traumatic only], disability characterized by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation.  When the requirements for a compensable rating of a diagnostic code are not shown, a noncompensable rating is assigned.  38 C.F.R. § 4.31 (2011). 

The relevant evidence of record includes VA treatment records and VA examination reports.  During the Veteran's October 2006 VA examination he reported that he was having sinus problems, with constantly occurring sinusitis.  The Veteran did not report having headaches and stated that no antibiotic treatment had been necessary.  The Veteran also reported that he has suffered from interference with breathing through his nose, as well as snoring, especially at night or while performing physical activities.  Physical examination revealed a deviated septum on the left side.  There was no rhinitis noted and no sinusitis detected.  The examiner diagnosed the Veteran with status post nasal fracture with surgery, complicated deviated septum to left.  Subsequent VA treatment records from November 2007 indicate that the Veteran was still having difficulty with breathing through his left nostril.  

The Veteran was afforded an additional VA examination in March 2010.  The examiner noted that the Veteran fracture his nose during service and has had severe nasal congestion since that time, which has been disturbing his sleep.  Physical examination revealed septal deviation and turbinate hypertrophy.  

After a thorough review of the entirety of the evidence of record, the Board finds that entitlement to an initial compensable rating for the Veteran's service-connected residuals of a nasal fracture is not warranted.  

At no point during the period on appeal has the Veteran's residuals of a nasal fracture been shown to produce 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  Accordingly, the criteria for an initial compensable rating under Diagnostic Code 6502 have not been met for any time during the period on appeal.  

The Board has considered the applicability of any alternative diagnostic codes.  Diagnostic Codes 6510 through 6514, for sinusitis, states that a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  During the October 2006 VA examination the Veteran asserted that he has constantly occurring sinusitis.  However, the evidence does not indicate any diagnosis of sinusitis and there is no evidence that the Veteran has ever had sinusitis characterized by headaches, pain, purulent discharge or crusting, or that the Veteran has ever required antibiotic treatment for sinusitis.  In fact, during the October 2006 VA examination the Veteran The denied having headaches and stated that no antibiotic treatment had been necessary.  

In addition, there has been no showing of any other respiratory condition for which a compensable rating may be assigned.  The evidence does not indicate that the Veteran has ever been diagnosed with any form of rhinitis [Diagnostic Codes 6522-6524], or that the Veteran has suffered loss of part of his nose [Diagnostic Code 6504].  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's residuals of a nasal fracture, alone, have required frequent hospitalization, or that manifestations of that disability have at any point exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the preponderance of the evidence is against a compensable rating for any time during the appeal period.  Accordingly, the benefit-of-the-doubt doctrine does not apply and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).






ORDER

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected low back disorder is denied.  

Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected anxiety disorder is denied.  

Entitlement to a compensable initial rating for the Veteran's service-connected residuals of a nasal fracture is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


